Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:   For  claims  11   and 19  as asserted  in Remarks  the limitation as to – plurality of  contacting  elements ---- distinguishes over the DE  726 patent   which only discloses use of a single contacting  element at 24 .   Nor would it have been obvious to   form or to read contact 24 as more than s single contacting  element with claim limitations read in light of applicant disclosure     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  571  272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832